JUDGE PETERS
delivered the opinion of the court :
It is certainly a well-established rule, that among wrongdoers the law raises no implied promise or right to contribution, the legal maxim being, in pari delicto, potior est conditio defendentis.
But when the judgment was replevied by appellant with the other defendants therein, it was thereby satisfied, and the legal responsibilities of the parties, as amongst themselves, were essentially changed. The transaction then assumed the character of a contract, by which the obligors in the replevin bond were jointly bound to pay the amount thereof ; and when appellees paid the whole of it, the law raised an implied promise on the part of appellant to contribute his share of the whole sum paid by them for him as one of the' principals with them in the bond.
It results, therefore, that the demurrer to appellant’s answer was properly sustained, and the judgment must be affirmed